Citation Nr: 9915881	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1973.

The veteran's original claim seeking entitlement to service 
connection for a nervous condition was denied by the 
Montgomery, Alabama Regional Office (RO) in a July 1986 
rating decision.  The case was timely appealed to the Board 
of Veterans' Appeals (Board), which upheld the denial of 
service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, in a September 1987 decision.   

This current matter comes before the Board on appeal from a 
rating decision of February 1996 from the RO, which 
determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for schizophrenia.


REMAND

The veteran contends that he is entitled to service 
connection for schizophrenia.  He alleges that he has 
submitted evidence in support of his claim that was not 
previously considered by the RO.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case.  In this regard, the 
veteran indicated that he desired a hearing at the RO before 
a Member of the Board in his VA Form 9, Substantive Appeal of 
October 17, 1996.  A hearing was held before a hearing 
officer at the RO in January 1997.  There was no indication 
that the veteran intended that this hearing take the place of 
a hearing before a Member of the Board.

A written request for clarification of the veteran's hearing 
request was submitted to the veteran on May 7, 1999.  On May 
16, 1999, the veteran returned this form, which he signed, 
and acknowledged that that he desired to have a hearing 
before a Member of the Board at the RO.  

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









